DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 August 2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “a mobile” should read “said at least one mechanical mobile” to remain consistent with the other limitations of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour US 2016/0091867 in view of Kanzawa JPS5566778 in further view of Katzer US 2017/0082983.
Regarding claim 1, Mansour discloses a multifunctional system for a wristwatch comprising (Fig. 4A-4D): a dial surface comprising a plurality of displays (see Fig. 4A 
Mansour does not disclose the faceplate is incorporated as part of the electro-optical dial portions so that at least one of the electro-optical dial portions spatially overlaps at least one of the other electro-optical dial portions and does not explicitly disclose wherein said axis passes in a via provided in the corresponding electro- optical dial portion.

However, Kanzawa discloses that in the prior art the electro-optical display portions can be separate from the faceplate of the dial (e.g. Fig. 3, 4) or as part of the same portion (e.g. Fig. 5, 8, 9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the faceplate of Mansour to be incorporated as part of the electro-optical dial portion as suggested by Kanzawa because doing so allows the device to reduce the number of the parts (i.e. just provide a singular display area to include information) and additionally be able to change the indicia of the hours/minutes to provide for aesthetic effect (see Figs. 8 vs. 9).
Futher, Katzer explicitly discloses said axis passes in a via provided in the corresponding electro- optical dial portion, see Fig. 2 (axis indicated by 126, 206, 202, 204, dial portion 118).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the axis of Mansour 
Regarding claim 2, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein the selection means can be further configured for selecting a predefined typologies of digital information to be displayed on said at least one of the electro-optical dial portions, see Fig. 4A-4D.
Regarding claim 3, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein said predefined typologies of digital information comprise a set of alpha-numeric characters, symbols or pictograms, see Fig. 4A-4D (i.e. alpha numeric characters).
Regarding claim 4, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein said predefined typologies of digital information comprise a specific spatial distribution of the digital information among the electro-optical dial portions, in relation to said one of the analogic display devices, see Fig. 4A-4D.
Regarding claim 5, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, further comprising a remote control device communicating with the multifunctional system; and wherein the selection means is comprised in the remote control device, see Fig. 3 [0029][0031]
Regarding claim 6, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein at least one of the mechanical analogic display device comprises at least one hand pivotally mounted on a distinct axis, see Figs. 4A-4D.
Regarding claim 8, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein the electro-optical digital display device comprising the electro-optical dial 
Regarding claim 9, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein one of the electro-optical dial portions extends substantially over the whole surface of the dial Fig. 4A-4D [0026]-[0028],[0030].
Regarding claim 10, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein the electro-optical digital display device comprising the electro-optical dial portions extends on a portion of the dial surface, see Fig. 4A-4D [0026]-[0028],[0030].
Regarding claim 11, Mansour, Kanzawa, and Katzer further discloses the multifunctional system, wherein one of the electro-optical dial portions extends in the lower half of the dial, see Fig. 4A-4D [0026]-[0028],[0030].
Regarding claim 13, Mansour, Kanzawa, and Katzer further discloses a wristwatch comprising the multifunctional system, see Fig. 4A-4D [0030].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour, Kanzawa, and Katzer in view of Demas US 2006/0092768.
Regarding claim 12, Mansour, Kanzawa, and Katzer discloses the multifunctional system as described in the paragraphs above.
Mansour, Kanzawa, and Katzer does not disclose the multifunctional system, wherein the dial comprises an additional electro-optical dial portion configured to display an additional digital information independently to the information digitally and analogically displayed by the electro-optical dial portions and the mechanical analogic display device.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mansour, Kanzawa, and Katzer to include an additional dial portion to display additional information as suggested by Demas because doing so allows the user to access to a variety of other information not associated with the analog/digital dial portions of the display, such as day of the week as an alphanumerical display.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour, Kanzawa, and Katzer in view of Sonoda US 6,020,943.
Regarding claim 14, Mansour, Kanzawa, and Katzer as described in the paragraphs above further disclose the multifunctional system, comprising a power source (i.e. inherent feature for electronic smart watch with power control [0031])
Mansour, Kanzawa, and Katzer do not disclose a semi-transparent solar panel over the dial for supplying electrical power energy to the power supply unit.
However, Sonoda discloses it is known in the prior art to use power sources with a semi-transparent solar panel (element 30) over the electronic display dial (element 11) for supplying electrical power energy to the power supply unit, see col. 2 lines 9-12 and col. 5 lines 19-33.
.

Response to Arguments
Applicant's arguments filed 7 August 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that Kanzawa does not disclose that at least one of the electro-optical dial portions spatially overlaps at least one of the other electo-optical dial portions, the combination of Mansour, Kanzawa, and Katzer does disclose these features. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mansour discloses all of the claimed limitations except for having the faceplate having electro-optical dial portions spatially overlaps at least one of the other electro-optical dial portions. Kanzawa is used as a teaching reference to show that it is known in the prior art to have electro-optical dial portions (element 2a) separate as seen in Figs. 3 and 4 or that the electro-optical dial portions spatially overlaps with each other (element 2b) as seen in Figures 5, 6, 8, and 9. The below the pivotally mounted mobile providing a visual aspect that is similar to the one in a traditional wristwatch dial. Kanzawa is merely used as a teaching reference as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844